r;;p1Ift:f\t")                                         07/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0370

                                       DA 20-0370
                                                                             FILED
                                                                              JUL 2 8 2020
                                                                            Bowen Greenwood
IN THE MATTER OF A.J.S.,                                                  Cterk of Supreme Coun
                                                                             State nt- Mnni.r...;


      Youth in Need of Care,                                        ORDER




       This matter comes before the Court on the petition of Appellate Defender
Chad Wright for leave to file an out-of-tirne appeal on the Mother's behalf, pursuant to
M. R. App. P. 4(6). The petition includes an Affidavit oftrial counsel Michael Strand with
explanation that due to counsel's significant change in responsibilities within the Office of
Public Defender and the unusual spiit issuance of the district court orders terminating the
parental rights to the two youths under consideration, he inadvertently delayed notifying the
Mother of the decision. At that same time counsel also lost essential staff to retirement and
had a swell of new case assignments, causing counsel to rniss the respective appellate
deadlines.
       To guarantee Mother's right to appeal is protected,the Appellate Defender requests an
order permitting an out-of-time appeal from the Order entered April 28, 2020, by the
Thirteenth Judicial District Court, Yellowstone County, in Cause No.DN 18-136. IfMother
is not perrnitted to appeal it would constitute a gross miscarriage of justice, and unduly
punish her.
       The Attorney General's Office has been contacted and takes no position on this
petition. Given the importance of the interests at stake for Mother, and without a noted
objection,
       IT IS ORDERED that the petition for leave to file an out-of-time appeal is
GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender shall have ten days from
the date ofthis Order within which to file a Notice of Appeal. The Appellate Defender shall
immediately order the appropriate transcripts, if they have not been already ordered.
      The Clerk of this Court is directed to provide copies of this Order to all counsel of
record.
                  jtP^N
      DATED this 21 day of July, 2020.



                                                              Chief Justice




                                            2